COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00159-CV


Farmers Group Insurance, Inc., d/b/a    §   From the 393rd District Court
Farmers Group Insurance, Farmers
Insurance Exchange, and Fire            §   of Denton County
Insurance Exchange
                                        §   (2004-60129-393)
v.
                                        §   May 22, 2014

Tammy Poteet                            §   Opinion by Justice Gardner


                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We reverse that portion of

the trial court’s judgment awarding Tammy Poteet damages of $11,300 for actual

present cash value for each item of personal property that was at issue in the

appraisal process and $20,000 for loss of fair market value of the residence for

each item, and we render judgment that Tammy Poteet take nothing for actual

present cash value for each item of personal property that was at issue in the

appraisal process and nothing for loss of fair market value of the residence. We

also reverse that portion of the judgment awarding $200,000 for reasonable and
necessary attorney’s fees, and we remand that portion of the case for further

proceedings consistent with this opinion. We affirm that portion of the trial court’s

judgment awarding Tammy Poteet $6,500 for reasonable and necessary

attorney’s fees and $1,500 for reasonable and necessary litigation expenses

associated with Farmers Group Insurance, Inc., d/b/a Farmers Group Insurance,

Farmers Insurance Exchange, and Fire Insurance Exchange’s failure to comply

with the appraisal provision.

      It is further ordered that appellee Tammy Poteet shall pay all costs of this

appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS

                                            /s/ Anne Gardner
                                     By _________________________________
                                        Justice Anne Gardner